NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE LUIS GARCIA, AKA Jose Luis                 No.    16-71889
Garcia Morales,
                                                Agency No. A092-263-093
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**


Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Jose Luis Garcia, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ reissued decision adopting and affirming an

immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We dismiss the petition for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Assuming the agency’s denial of a waiver of inadmissibility under former

INA § 212(c) is under review, we lack jurisdiction to review this discretionary

determination. See Vargas-Hernandez v. Gonzales, 497 F.3d 919, 923 (9th Cir.

2007). Garcia does not raise a colorable legal or constitutional claim to invoke our

jurisdiction. See id. (abuse of discretion challenges, even if cast as legal errors, are

not colorable claims).

      PETITION FOR REVIEW DISMISSED.




                                           2                                     16-71889